Exhibit 10.1

SHILOH INDUSTRIES, INC.

CHANGE IN CONTROL SEVERANCE PLAN

The Board of Directors of Shiloh Industries, Inc. (the “Board”) considers the
maintenance of a sound management to be essential to protecting and enhancing
the best interests of Shiloh Industries, Inc. (the “Company”) and its
stockholders, including maximizing the value of the Company upon a Change in
Control (as defined in ARTICLE I below). In this regard, the Board recognizes
that the possibility of a Change in Control may exist from time to time, and
that this possibility, and the personal uncertainties and risks created by a
potential Change in Control, may result in the departure or distraction of the
Company’s management personnel to the detriment of the Company and its
stockholders. Accordingly, the Board has determined that appropriate steps be
taken to encourage the present and future continuity, objectivity, and
dedication of the Company’s management personnel to their assigned duties
without the distraction which may arise from the possibility of a Change in
Control.

ARTICLE I

DEFINITIONS

Capitalized terms used but not otherwise defined herein have the meanings set
forth in this ARTICLE I (including the table listed immediately prior to ARTICLE
II).

“Administrator” means the Compensation Committee or any subcommittee thereof
duly authorized by the Compensation Committee and/or the Board to administer the
Plan. The Board may at any time administer the Plan, in whole or in part,
notwithstanding that the Board has previously appointed a committee to act as
the Administrator.

“Affiliate” means any corporation, partnership, joint venture or other entity,
directly or indirectly, through one or more intermediaries, controlling,
controlled by, or under common control with the Company or the Successor.

“Applicable Severance Multiplier” means the multiplier contained in a
Participant’s Participation Agreement that is used to determine the amount of
severance the Participant may receive if a Qualifying Termination occurs.

“Benefit Continuation Period” means the earliest of: (a) the end of the time
period specified in a Participant’s Participation Agreement during which the
Participant may receive COBRA continuation coverage pursuant to Section 3.01(c)
following a Qualifying Termination (which, if designated as such in the
Participation Agreement, may be zero (0) days); (b) the date on which the
Participant becomes eligible to receive substantially similar coverage from
another employer; and (c) the date the Participant is no longer eligible to
receive COBRA continuation coverage pursuant to Section 3.01(c).

“Business Combination” means the consummation of a reorganization, merger,
statutory share exchange or consolidation or similar transaction involving the
Company or sale or other disposition of all or substantially all of the assets
of the Company.

“Cause” means, except as otherwise prescribed in the Participation Agreement of
a Participant, any of the following:

 

1



--------------------------------------------------------------------------------

(a)    a material breach by the Participant of any agreement then in effect
between the Participant, on one hand, and the Company or the Successor or any of
their respective Affiliates, on the other hand;

(b)    the Participant’s conviction of or plea of “guilty” or “no contest” to a
felony under the laws of the United States or any state thereof;

(c)    any material violation or breach by the Participant of (i) the Company’s
Code of Conduct, Insider Trading Policy, Conflict of Interest Policy, Antitrust
Compliance Policy Statement and the Intellectual Property Agreement, (ii) any
other material policy of the Company (and, if applicable to the Participant, any
Subsidiary) as in effect immediately prior to the Change in Control, or
(iii) any material policy of the Company or the Successor (and, if applicable to
the Participant, any Subsidiary) as in effect at or following the Change in
Control so long as such policy is reasonable and contains terms and conditions
that are substantially similar to those then in effect for similarly situated
companies, as determined by the governing board of the Company or the Successor,
as applicable; or

(d)    the Participant’s willful and continued failure to satisfactorily perform
the duties associated with the Participant’s position (other than any such
failure resulting from the Participant’s incapacity due to physical or mental
illness or injury), which failure has not been cured within thirty (30) days
after a written demand for improved performance is delivered to the Participant
by the Board (or its designee), which demand specifically identifies the manner
in which the Board believes that the Participant has not substantially performed
the Participant’s duties.

“Change in Control” means, except as otherwise prescribed in the Participation
Agreement of a Participant, the occurrence of any of the following events
commencing after the Effective Date:

(a)    any Person becomes the beneficial owner (within the meaning of Rule 13d-3
promulgated under the Exchange Act) of thirty-five percent (35%) or more of the
Outstanding Common Stock and/or the Outstanding Voting Securities; provided,
however, that, for purposes of this definition, the following acquisitions of
Outstanding Common Stock or Outstanding Voting Securities will not constitute a
Change in Control: (i) any acquisition by the Company which results in any one
or more MTD Entity becoming the beneficial owner of thirty-five percent (35%) or
more of the Outstanding Common Stock and/or the Outstanding Voting Securities,
(ii) any acquisition directly or indirectly, individually or in the aggregate,
by any one or more MTD Entity; (iii) any acquisition by any employee benefit
plan (or related trust) sponsored or maintained by the Company or any of its
Affiliates or (iv) any acquisition pursuant to a transaction that complies with
clause (c) of this definition of Change in Control, including sub-clauses (i),
(ii) and (iii) thereof;

(b)    individuals who, as of the Effective Date, constitute the Board (the
“Incumbent Board”) cease for any reason during any twelve (12) month period to
constitute at least a majority of the Board; provided, however, that any
individual becoming a director subsequent to the Effective Date whose election,
or nomination for election by the stockholders of the Company, was approved by a
vote of at least a majority of the directors then comprising the

 

2



--------------------------------------------------------------------------------

Incumbent Board (either by specific vote or by approval of the proxy statement
of the Company in which such individual is named as a nominee for director,
without objection to such nomination) will be considered as though such
individual was a member of the Incumbent Board, but excluding, for this purpose,
any such individual whose initial assumption of office occurs as a result of an
actual or threatened election contest with respect to the election or removal of
directors or other actual or threatened solicitation of proxies or consents by
or on behalf of a Person other than the Board;

(c)    any Business Combination, in each case, unless, following such Business
Combination, (i) the MTD Entities or an MTD Entity, individually or in the
aggregate, or all or substantially all of the individuals and entities that were
the Beneficial Owners of the Outstanding Common Stock and the Outstanding Voting
Securities immediately prior to such Business Combination beneficially own,
directly or indirectly, more than fifty percent (50%) of the then-outstanding
shares of common stock (or, for a non-corporate entity, equivalent securities)
and the combined voting power of the then-outstanding voting securities entitled
to vote generally in the election of directors (or, for a non-corporate entity,
equivalent governing body), as the case may be, of the entity resulting from
such Business Combination (including, without limitation, an entity that, as a
result of such transaction, owns the Company or all or substantially all of the
Company’s assets either directly or through one or more subsidiaries) in
substantially the same proportions as their ownership immediately prior to such
Business Combination of the Outstanding Common Stock and the Outstanding Voting
Securities, as the case may be, (ii) no Person (excluding an MTD Entity or the
MTD Entities, individually or in the aggregate, any entity resulting from such
Business Combination, any employee benefit plan (or related trust) of the
Company or such entity resulting from such Business Combination) beneficially
owns, directly or indirectly, thirty-five percent (35%) or more of,
respectively, the then-outstanding shares of common stock (or, for a
non-corporate entity, equivalent securities) of the entity resulting from such
Business Combination or the combined voting power of the then-outstanding voting
securities of such entity, except to the extent that such ownership existed
prior to the Business Combination, and (iii) at least a majority of the members
of the board of directors (or, for a non-corporate entity, equivalent governing
body) of the entity resulting from such Business Combination were members of the
Incumbent Board at the time of the execution of the initial agreement or of the
action of the Board providing for such Business Combination.

Notwithstanding the foregoing definition of “Change in Control,” if necessary to
avoid the imposition upon a Participant of liability for additional tax under
Section 409A of the Code, none of the foregoing events will constitute a “Change
in Control” unless it also constitutes a “change in control event” within the
meaning of Treasury Regulation section 1.409A-3(i)(5).

“COBRA” means the group health plan continuation coverage requirements of Part 6
of Subtitle B of Title I of ERISA and Code Section 4980B.

“Code” means the Internal Revenue Code of 1986, as amended.

“Compensation Committee” means the Compensation Committee of the Board.

“Covered Period” means, except as otherwise prescribed in the Participation
Agreement of a Participant, the period of time beginning on the first occurrence
of a Change in Control and

 

3



--------------------------------------------------------------------------------

lasting through the second (2nd) anniversary of the occurrence of the Change in
Control. The Covered Period will also include the ninety (90)-day period before
the occurrence of the Change in Control if a Qualifying Termination occurs
during such period and the Change in Control occurs.

“Eligible Employee” means any full-time employee of the Company or a Subsidiary
who is either (a) recommended by the Chief Executive Officer of the Company to
the Administrator to be a key employee for participation in the Plan or
(b) designated by the Chief Executive Officer of the Company as a key employee
for participation in the Plan if and to the extent that such authority has been
designated to the Chief Executive Officer of the Company by the Compensation
Committee or the Board. Eligible Employees will be limited to a select group of
management or highly compensated employees within the meaning of Sections 201,
301, and 404 of ERISA.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

“Exchange Act” means the Securities and Exchange Act of 1934, as amended.

“Good Reason” means, except as otherwise prescribed in the Participation
Agreement of a Participant, one or more of the following that occurs without the
consent of the Participant (which consent the Participant will be under no
obligation to give): (a) a significant diminution in the Participant’s
responsibilities or authority in comparison with the responsibilities or
authority the Participant had at or about the time of the Change in Control,
other than any diminution in the Participant’s responsibilities solely as a
result of the fact that the entity for which the Participant is providing
services no longer has securities that are listed or publicly traded (such as
the elimination of any responsibility for Securities and Exchange Commission
reporting or investor relations activities) or in connection with a Total
Disability; (b) the assignment of the Participant to duties that are
inconsistent, in any material respect, with the duties assigned to the
Participant on the date on which the Change in Control occurred, and which
duties the Company persists in assigning to the Participant for a period of
fifteen (15) days following the prompt written objection of the Participant;
(c) (i) a material reduction in the Participant’s base salary or incentive or
bonus opportunity as a percentage of base salary, (ii) a material reduction in
group health, life, disability or other insurance programs (including any such
benefits provided to the Participant’s family) or pension, retirement or
profit-sharing plan benefits available to Participant (in each case, other than
pursuant to a general amendment or modification affecting substantially all
plan-covered employees or reductions affecting other similarly situated
executive officers or key employees of the Company and after taking into account
Participant elections), (iii) the establishment of criteria or factors to be
achieved for the payment of incentive or bonus compensation that are
substantially more difficult than the criteria or factors established for other
similarly situated executive officers or key employees of the Company, (iv) the
failure to promptly pay (when due) the Participant any incentive or bonus
compensation to which the Participant is entitled through the achievement of the
criteria or factors established for the payment of such incentive or bonus
compensation, (v) the exclusion of the Participant from any significant plan,
program or arrangement in which similarly situated executives or key employees
of the Company are included, or (vi) a material breach by the Company of the
terms of any other material written agreement between the Company and the
Participant; (d) the Company requires the Participant to be based at or
generally work from (other than as part of the Participant’s normal
business-related travel, consistent with past practice) any location more than
fifty (50) miles away from the Participant’s principal place of employment; or
(e) the failure of the Successor to expressly assume the Plan as provided in
Section 6.04.

 

4



--------------------------------------------------------------------------------

“MTD Entity” means any of the following entities: MTD Products Inc., MTD
Holdings Inc., any subsidiaries or related parties thereof or any employee
benefit plan sponsored thereby.

“Outstanding Common Stock” means the then outstanding shares of common stock of
the Company that are entitled to vote generally in the election of directors.

“Outstanding Voting Securities” means the then combined voting power of the
Company’s outstanding voting securities entitled to vote generally in the
election of directors.

“Participation Agreement” means the latest participation agreement delivered by
the Company to a Participant informing the Eligible Employee of the Eligible
Employee’s participation in the Plan.

“Person” means any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act).

“Plan” means this Shiloh Industries, Inc. Change in Control Severance Plan, as
may be amended and/or restated from time to time.

“Qualifying Termination” means the termination of a Participant’s employment
during the Covered Period either: (a) by the Participant only after (i) the
Participant notifies the Company or the Successor, as applicable, in writing
within ninety (90) days of the initial existence of the Good Reason condition
(which, for purposes of clause (b) of the definition of Good Reason will be the
expiration of the fifteen (15) day period following the initial prompt written
objection from the Participant), (ii) the Company or the Successor, as
applicable, fails to remedy the condition within thirty (30) days following
receipt thereof from the Participant, and (iii) the Participant notifies the
Company or the Successor, as applicable, in writing that the Participant has
elected to terminate immediately the Participant’s employment for Good Reason
within five (5) days after the expiration of the cure period in clause (ii),
provided that Cause does not exist at the time of such termination; or (b) by
the Company or the Successor, as applicable, for any reason other than Cause,
death or Total Disability and without the Participant’s consent. A Qualifying
Termination that occurs during the ninety (90)-day period before the first
occurrence of a Change in Control will be deemed to occur upon the occurrence of
the Change in Control for purposes of the Plan.

“Subsidiary” means a corporation, company or other entity (i) more than fifty
percent (50%) of whose outstanding shares or securities (representing the right
to vote for the election of directors or other managing authority) are, or
(ii) which does not have outstanding shares or securities (as may be the case in
a partnership, joint venture, limited liability company, or unincorporated
association), but more than fifty percent (50%) of whose ownership interest
representing the right generally to make decisions for such other entity is, now
or hereafter, owned or controlled, directly or indirectly, by the Company.

“Successor” means any successor to the Company or a Subsidiary as a result of a
Change in Control.

“Total Disability” means (a) the Participant is unable to engage in any
substantial gainful activity due to medically determinable physical or mental
impairment expected to result in death or to last for a continuous period of not
less than twelve (12) months, or (b) due to any medically

 

5



--------------------------------------------------------------------------------

determinable physical or mental impairment expected to result in death or last
for a continuous period not less than twelve (12) months, the Participant has
received income replacement benefits for a period of not less than three
(3) months under an accident and health plan sponsored by the Company, a
Subsidiary or the Successor.

In addition, the following terms are defined throughout this Plan in the
applicable Sections listed below:

 

Advisor

     Section 4.03  

Benefit Continuation

     Section 3.01(c)  

Covered Payments

     Section 4.01  

Effective Date

     Section 2.01  

Excise Tax

     Section 4.01  

Independent Administrator

     Section 5.01  

Parachute Payments

     Section 4.01  

Participant

     Section 2.03  

Payment Date

     Section 3.01(a)  

Pro-Rata Bonus

     Section 3.01(b)  

Reduced Amount

     Section 4.01(a)  

Release

     Section 3.03  

Severance

     Section 3.01(a)   Specified Employee Payment Date      Section 6.10(b)  

ARTICLE II

EFFECTIVENESS AND ELIGIBILITY

Section 2.01    Establishment of Plan. Effective as of September 4, 2018 (the
“Effective Date”), the Company establishes the Plan upon the terms and
conditions set forth herein. The Plan is intended to be a top hat welfare
benefit plan under ERISA.

Section 2.02    Duration. Unless earlier terminated pursuant to Section 5.03, if
a Change in Control has not occurred, this Plan will expire three (3) years from
the Effective Date; provided that, upon each annual anniversary of the date the
Plan would otherwise expire, the Plan will be extended for an additional year,
unless pursuant to a resolution adopted by the Compensation Committee or the
Board prior to such renewal date, the Company determines not to so extend the
Plan. If a Change in Control occurs while this Plan is in effect, this Plan will
continue in full force and effect for at least two (2) years following such
Change in Control, and will not terminate or expire until after all Participants
who become entitled to any payments or benefits hereunder will have received
such payments and benefits in full. Notwithstanding the foregoing, any
Participation Agreement may prescribe (a) an expiration date that is sooner than
the expiration date of the Plan (the “Participant Expiration Date”) and/or that
is not subject to renewal, and (b) for termination rights in favor of the
Company or the Successor that are in addition to any termination rights
prescribed in the Plan.

Section 2.03    Participants. Each Eligible Employee who (a) is chosen by the
Administrator (or the Chief Executive Officer of the Company if and to the
extent that such

 

6



--------------------------------------------------------------------------------

authority has been designated to the Chief Executive Officer of the Company by
the Compensation Committee or the Board) to participate in the Plan;
(b) receives a Participation Agreement executed by the Company; and (c) executes
and returns such Participation Agreement to the Company in accordance with the
terms of the Participation Agreement, will be a “Participant” in the Plan.

ARTICLE III

SEVERANCE AND OTHER BENEFITS

Section 3.01    Severance and Other Benefits. If a Participant has a Qualifying
Termination, then, subject to Section 3.03, the Company, a Subsidiary or the
Successor will provide the Participant with the following:

(a)    Severance in an amount equal to the product of the Participant’s
Applicable Severance Multiplier times the sum of (i) the Participant’s annual
base salary in effect on the Qualifying Termination or, if greater, in effect on
the first occurrence of a Change in Control, plus (ii) the greater of the
Participant’s target annual cash bonus for the year in which the Qualifying
Termination occurs or the year in which a Change of Control first occurs
(calculated as if the bonus was fully earned at target level and presuming all
goals and conditions for the bonus at target level are fully satisfied)
(collectively, “Severance”). Subject to Section 6.10, Severance will be paid in
a single lump-sum on the date (the “Payment Date”) that is sixty-one (61) days
following the Qualifying Termination.

(b)    A prorated annual bonus equal to the product of (i) the annual bonus, if
any, that the Participant would have earned for the entire fiscal year in which
the Participant’s employment with the Company terminates at target level; and
(ii) a fraction, the numerator of which is the number of days the Participant
was employed by the Company during the fiscal year in which the Participant’s
employment with the Company terminates and the denominator of which is the
number of days in such year (a “Pro-Rata Bonus”). Subject to Section 6.10,
Participant’s Pro-Rata Bonus will be paid in a single lump-sum on the Payment
Date.

(c)    During the Participant’s Benefit Continuation Period, the Company, a
Subsidiary or the Successor will pay to the Participant on a taxable basis the
following as specified in the Participant’s Participation Agreement (“Benefit
Continuation”): (i) the monthly COBRA premium paid by the Participant for
himself or herself and his or her eligible dependents or (ii) the difference
between the monthly COBRA premium paid by the Participant for himself or herself
and his or her eligible dependents and the monthly premium amount paid by
similarly situated actively employed executives. Subject to Section 6.10,
Benefit Continuation reimbursement will be paid monthly to the Participant.

Section 3.02    Accrued Compensation. In addition to the Severance, Pro-Rata
Bonus and Benefit Continuation provided above, if a Participant’s employment is
terminated under clauses (a) or (b) of the definition of Qualifying Termination
at any time during the Covered Period or otherwise during the term of this Plan,
the Participant will also receive:

(a)    on or before the date such amount(s) would otherwise have been payable if
the Participant remained employed, any accrued and unpaid salary through the
date of separation from service and/or regular or special bonuses or commissions
earned for any completed

 

7



--------------------------------------------------------------------------------

performance period but not yet paid (and that are not duplicative of the bonus
payments in Section 3.01(b) or Section 3.02(b));

(b)    within thirty (30) days after the date the Participant’s employment is
terminated, any accrued, earned and unpaid bonus for any fully completed fiscal
year ending prior to the date on which the Participant’s employment with the
Company, a Subsidiary or the Successor terminates; and

(c)    within thirty (30) days after the date the Participant’s employment is
terminated, any earned, unused vacation, paid out at a rate pursuant to
applicable Company policy in effect immediately prior to the Change in Control.

Without limiting the terms of Section 3.04, the payments in this Section 3.02
are not intended to be duplicative of or in addition to similar payments for
which the Participant is otherwise entitled under applicable law, applicable
policy of the Company, a Subsidiary or the Successor or any agreement or
arrangement with the Company, a Subsidiary or the Successor.

Section 3.03    Conditions. A Participant’s entitlement to any amounts under
Section 3.01 will be subject to: (a) the Participant executing and delivering to
the Company his or her Participation Agreement in accordance with the terms
thereof; (b) the Participant experiencing a Qualifying Termination; (c) the
Participant executing and delivering to the Company, within sixty (60) days
following the Participant’s Qualifying Termination, a release of claims in favor
of the Company, the Successor and their respective Affiliates, predecessors,
successors and assigns and each of their respective officers, directors and
other representatives substantially in the form attached to the Participant’s
Participation Agreement (the “Release”) without such Participant revoking the
Release within the seven (7) day revocation period provided for in the Release;
and (d) with respect to Benefit Continuation only, the Participant timely and
properly electing COBRA.

Section 3.04    Effect on Other Plans, Agreements and Benefits.

(a)    (i) Any severance benefits payable to a Participant under the Plan will
be reduced by any severance benefits to which the Participant would otherwise be
entitled under any general severance policy or severance plan maintained by the
Company, a Subsidiary or the Successor or any agreement between the Participant,
on one hand, and the Company, a Subsidiary or the Successor, on the other hand,
that provides for severance benefits (unless (A) the policy, plan or agreement
expressly provides for severance benefits to be in addition to those provided
under the Plan or (B) the agreement was entered into prior to the date of
Effective Date and specifically provides for the payment of base salary, annual
bonuses or COBRA reimbursement following the Participant’s termination; provided
that, in each case of clauses (A) and (B), such policy, plan or agreement is
enforceable and the applicable severance actually is received by the Participant
pursuant to terms of such policy, plan or agreement); and (ii) any severance
benefits payable to a Participant under the Plan will be reduced by any
severance benefits to which the Participant is entitled under applicable law;
provided that, in no event, will this provision impact any policy, plan or
agreement regarding equity incentive rights (including, without limitation, the
acceleration of any options, shares or other rights in connection with the
Participant’s employment termination or as otherwise determined by the
Administrator). Any reduction in severance benefits required under this
Section 3.04(a) shall be made to the following items in the following



--------------------------------------------------------------------------------

order: (u) first, to the Severance otherwise owing under Section 3.01(a), until
the amount of such Severance otherwise owing has been reduced to zero dollars
($0), (v) then, to the Pro-Rata Bonus otherwise owing under Section 3.01(b),
until the amount of such Pro-Rata Bonus has been reduced to zero dollars ($0),
(w) then, to the Benefit Continuation reimbursements under Section 3.01(c) in
the reverse chronological order in which such reimbursements would otherwise
have been owing, until the amount of the Benefit Continuation reimbursements
otherwise owing have been reduced to zero dollars ($0), (x) then, to any bonus
amount otherwise owing under Section 3.02(b), until such bonus amount otherwise
owing has been reduced to zero dollars ($0), (y) then, to any salary amount
otherwise owing under Section 3.02(a), until such salary amount otherwise owing
has been reduced to zero dollars ($0), and (z) then, to any amount owing for
earned unused vacation under Section 3.02(c), until such amount for earned
unused vacation has been reduced to zero dollars ($0).

(b)    The Plan does not affect the terms of any outstanding equity or other
incentive-based compensation awards, including, without limitation and without
limiting the generality of this Section 3.04(b), under the Shiloh Industries,
Inc. 2016 Equity and Incentive Compensation Plan, the Amended and Restated 1993
Key Employee Stock Incentive Plan (as Amended and Restated as of December 10,
2009) and the Shiloh Industries, Inc. Senior Management Incentive Plan. The
treatment of any such awards will be determined in accordance with the terms of
the Company equity plan or plans under which they were granted and any
applicable award agreements.

(c)    Any severance benefits payable to a Participant under the Plan will not
be counted as compensation for purposes of determining benefits under any other
benefit policies or plans of the Company, any Subsidiary or the Successor,
except to the extent expressly provided therein.

Section 3.05    Mitigation and Offset. The Participant will not be required to
mitigate the amount of any payment or benefit contemplated by Section 3.01
(whether by seeking new employment or in any other manner). If a Participant
obtains other employment, however, such other employment will not affect the
Participant’s rights or the Company’s obligations under the Plan (other than,
for purposes of clarity, the Benefit Continuation if the Participant becomes
eligible under another employer’s health insurance plan). The Company may reduce
the amount of any severance benefits otherwise payable to or on behalf of a
Participant by the amount of any then-outstanding monetary obligation of the
Participant to the Company, any Subsidiary or the Successor, and the Participant
will be deemed to have consented to such reduction; provided, however, that no
severance benefits owing hereunder which constitute nonqualified deferred
compensation that is subject to Section 409A of the Code may be offset against
any obligation of the Participant to the Company, any Subsidiary or the
Successor unless and to the extent such offset is permitted by the regulations
under Section 409A of the Code.

Section 3.06    Unfunded Obligations. The amounts to be paid to Participants
under the Plan are unfunded obligations of the Company and the Successor and
their respective Affiliates. Neither the Company nor the Successor nor any of
their respective Affiliates is required to segregate any monies or other assets
from its general funds with respect to these obligations. Participants will not
have any preference or security interest in any assets of the Company or the
Successor or any of their Affiliates other than as a general unsecured creditor.

 

9



--------------------------------------------------------------------------------

Section 3.07    Payment. Any payment or benefit to a Participant by the Company,
any Subsidiary or the Successor under the Plan may instead be provided by any
Affiliate of any of them so long as the Participant’s rights are reduced or
diminished as a result thereof.

ARTICLE IV

SECTION 280G

Section 4.01    Reduction. Notwithstanding any other provision of the Plan or
any other plan, arrangement or agreement to the contrary, if any of the payments
or benefits provided or to be provided by the Company or the Successor or their
respective Affiliates to a Participant or for a Participant’s benefit pursuant
to the terms of the Plan or otherwise (“Covered Payments”) constitute parachute
payments (“Parachute Payments”) within the meaning of Section 280G of the Code
and would, but for this ARTICLE IV, be subject to the excise tax imposed under
Section 4999 of the Code (or any successor provision thereto) or any similar tax
imposed by state or local law or any interest or penalties with respect to such
taxes (collectively, the “Excise Tax”), then the Covered Payments will be
either:

(a)    reduced to the minimum extent necessary to ensure that no portion of the
Covered Payments is subject to the Excise Tax (that amount, the “Reduced
Amount”); or

(b)    payable in full if the Participant’s receipt on an after-tax basis of the
full amount of payments and benefits (after taking into account the applicable
federal, state, local and foreign income, employment and excise taxes (including
the Excise Tax)) would result in the Participant receiving an amount at least
greater than the Reduced Amount.

Section 4.02    Order of Reduction. Any such reduction will be made in
accordance with Section 409A of the Code and the following: (a) the Covered
Payments which do not constitute nonqualified deferred compensation subject to
Section 409A of the Code will be reduced first; and (b) all other Covered
Payments will then be reduced as follows: (i) cash payments will be reduced
before non-cash payments; and (ii) payments to be made on a later payment date
will be reduced before payments to be made on an earlier payment date in
accordance with Section 4.03.

Section 4.03    Determinations. Any determination required under this ARTICLE IV
will be made in writing in good faith by the accounting firm that was the
Company’s independent auditor immediately before the occurrence of the Change in
Control or a law firm selected by the Administrator that represented the Company
in any capacity with respect to tax and/or benefits matters within the one
(1)-year period prior to the Change in Control (such accounting or law firm, the
“Advisor”), which will provide detailed supporting calculations to the Company
or the Successor, as applicable, and the Participant as requested by the Company
or the Successor, as applicable, or the Participant. The Company or the
Successor, as applicable, and the Participant will provide the Advisor with such
information and documents in the possession of the Company or the Successor, as
applicable, or the Participant, as the case may be, as the Advisor may
reasonably request in order to make a determination under this ARTICLE IV, and
otherwise cooperate with the Accountants in connection with the preparation and
issuance of the determination and calculations. For purposes of making the
calculations and determinations required by this ARTICLE IV, the Advisor may
rely on reasonable, good faith assumptions and approximations concerning the
application of Section 280G and Section 4999 of the Code. The

 

10



--------------------------------------------------------------------------------

Advisor’s determinations will be final and binding on the Company, the Successor
and the Participant. The federal, state and local income or other tax returns
filed by the Participant or the Company, the Successor or any of their
respective Affiliates will be prepared and filed on a basis consistent with such
determination and calculations. The Company or the Successor will be responsible
for all fees and expenses incurred by the Advisor in connection with the
calculations required by this ARTICLE IV. The Company or the Successor will pay
the Severance Payment, as reduced or not reduced pursuant to the final
determination of the Advisor, to the Participant no later than the time
otherwise required hereunder.

ARTICLE V

ADMINISTRATION, AMENDMENT AND TERMINATION

Section 5.01    Administration. The Administrator has the exclusive right, power
and authority, in its sole and absolute discretion, to administer and interpret
the Plan; provided that, (a) in the event of an impending Change in Control, the
Administrator may appoint a person (or persons) independent of the third-party
effectuating the Change in Control to be the Administrator effective upon the
occurrence of the Change in Control and such Administrator will not be removed
or modified following the Change in Control, other than at its own initiative
(the “Independent Administrator”), and (b) notwithstanding any other provision
of the Plan, the Participant has the presumptive right, exercised upon written
notice to the Administrator, to determine whether payments or benefits provided
to Participant under the Participant’s Participation Agreement and/or the Plan
would or are being made upon an event and in a manner that complies with
Section 409A of the Code or an applicable exemption and whether any payment or
benefit provided to a Participant in connection with his or her Qualifying
Termination constitutes “nonqualified deferred compensation” within the meaning
of Section 409A. The intended purpose of clause (b) of this Section 5.01 is to
ensure that the Participant receives the payments and benefits to which the
Participant is otherwise entitled pursuant to the Participant’s Participation
Agreement and the Plan and not have them limited or subject to forfeiture or
offset, without the Participant’s written consent (exercised by written notice
to the Administrator), in the event that they (or the Participation Agreement or
the Plan) are not exempt from or in compliance with Section 409A of the Code.

Section 5.02    Powers of Administrator. Subject to clause (b) of Section 5.01,
the Administrator (which will mean the Independent Administrator if one has been
appointed in accordance with Section 5.01) has all powers reasonably necessary
to carry out its responsibilities under the Plan including (but not limited to)
the sole and absolute discretionary authority to:

(a)    administer the Plan according to its terms and to interpret Plan policies
and procedures;

(b)    resolve and clarify inconsistencies, ambiguities and omissions in the
Plan and among and between the Plan and other related documents;

(c)    take all actions and make all decisions regarding questions of
eligibility and entitlement to benefits, and benefit amounts;

 

11



--------------------------------------------------------------------------------

(d)    make, amend, interpret, and enforce all appropriate rules and regulations
for the administration of the Plan;

(e)    process and approve or deny all claims for benefits; and

(f)    decide or resolve any and all questions, including benefit entitlement
determinations and interpretations of the Plan, as may arise in connection with
the Plan.

Section 5.03    Amendment or Termination. The Company reserves the right to
amend, modify, suspend or terminate the Plan at any time by action of the
Compensation Committee or the Board (whether by unanimous written consent or at
a duly called regular or special meeting); provided that (a) no such amendment,
modification, suspension or termination that has the effect of reducing or
diminishing the right of any Participant will be effective without the written
consent of such Participant, and (b) any Participation Agreement may impose
terms on a Participant that are in addition to those set forth in this Plan so
long as such terms are not inconsistent with the Plan.

Section 5.04    Procedure for Extension, Amendment or Termination. Any
extension, amendment or termination of this Plan by the Compensation Committee
or the Board in accordance with this ARTICLE V will be made by action of the
Compensation Committee or the Board in accordance with the Charter of the
Compensation Committee and the Company’s charter and by-laws, as applicable, and
applicable law.

ARTICLE VI

GENERAL PROVISIONS

Section 6.01    Employment Status. Nothing contained herein will be deemed to
give any Participant the right to remain employed by the Company or the
Successor or any of their respective Affiliates or to interfere with the rights
of the Company or the Successor or any of their respective Affiliates, as the
applicable employer of such Participant, to terminate the employment of any
Participant at any time, with or without Cause.

Section 6.02    Severability. The invalidity or unenforceability of any
provision of the Plan will not affect the validity or enforceability of any
other provision of the Plan. If any provision of the Plan is held by a court of
competent jurisdiction to be illegal, invalid, void or unenforceable, such
provision will be deemed modified, amended and narrowed to the extent necessary
to render such provision legal, valid and enforceable, and the other remaining
provisions of the Plan will not be affected but will remain in full force and
effect.

Section 6.03    Headings and Subheadings. Headings and subheadings contained in
the Plan are intended solely for convenience and no provision of the Plan is to
be construed by reference to the heading or subheading of any section or
paragraph.

Section 6.04    Successors. The Plan will be binding upon any successor to the
Company (including the Successor), its assets, its businesses or its interest
(whether as a result of the occurrence of a Change in Control or otherwise), in
the same manner and to the same extent that the Company would be obligated under
the Plan if no succession had taken place. In the case of any transaction in
which a successor of the Company would not by the foregoing provision or by

 

12



--------------------------------------------------------------------------------

operation of law be bound by the Plan, the Company will require any successor to
the Company to expressly and unconditionally assume the Plan in writing and
honor the obligations of the Company hereunder, in the same manner and to the
same extent that the Company would be required to perform if no succession had
taken place. All payments and benefits that become due to a Participant under
the Plan will inure to the benefit of his or her heirs, assigns, designees or
legal representatives.

Section 6.05    Transfer and Assignment. Neither a Participant nor any other
Person will have any right to sell, assign, transfer, pledge, anticipate or
otherwise encumber, transfer, hypothecate or convey any amounts payable under
the Plan prior to the date that such amounts are paid, except that, in the case
of a Participant’s death, such amounts will be paid to the Participant’s
beneficiaries.

Section 6.06    Waiver. Any party’s failure to enforce any provision or
provisions of the Plan will not in any way be construed as a waiver of any such
provision or provisions, nor prevent any party from thereafter enforcing each
and every other provision of the Plan.

Section 6.07    Claims. Any claim by the Participant under the Plan will be
subject to the mandatory procedures set forth in Appendix A attached to this
Plan.

Section 6.08    Governing Law. To the extent not pre-empted by federal law or as
otherwise set forth in the applicable Participation Agreement, the Plan will be
construed in accordance with and governed by the laws of Delaware without regard
to conflicts of law principles.

Section 6.09    Withholding. The Company and the Successor and their respective
Affiliates will have the right to withhold from any amount payable hereunder any
Federal, state and local taxes in order for such Person to satisfy any
withholding tax obligation it may have under any applicable law or regulation.

Section 6.10    Section 409A.

(a)    The Plan is intended to comply with Section 409A of the Code or an
exemption thereunder and will be construed and administered in accordance with
Section 409A of the Code. Notwithstanding any other provision of the Plan but in
all cases subject to clause (b) of Section 5.01, payments provided under the
Plan may only be made upon an event and in a manner that complies with
Section 409A of the Code or an applicable exemption. Any payments under the Plan
that may be excluded from Section 409A of the Code either as separation pay due
to a separation from service or as a short-term deferral will be excluded from
Section 409A of the Code to the maximum extent possible. For purposes of
Section 409A of the Code, each installment payment provided under the Plan will
be treated as a separate payment. Any payments to be made under the Plan upon a
termination of employment will only be made upon a “separation from service”
under Section 409A of the Code. Notwithstanding the foregoing, neither the
Company nor the Successor nor any Affiliate of either of them makes any
representations that the payments and benefits provided under the Plan comply
with or are exempt from Section 409A of the Code and in no event will the
Company or the Successor or any of their respective Affiliates be liable

 

13



--------------------------------------------------------------------------------

for all or any portion of any taxes, penalties, interest or other expenses that
may be incurred by a Participant on account of non-compliance with Section 409A
of the Code.

(b)    Notwithstanding any other provision of the Plan, if any payment or
benefit provided to a Participant in connection with his or her Qualifying
Termination is determined to constitute “nonqualified deferred compensation”
within the meaning of Section 409A of the Code and the Participant is determined
to be a “specified employee” as defined in Section 409A(a)(2)(b)(i) of the Code,
then such payment or benefit will not be paid until the first payroll date to
occur following the six (6)-month anniversary of the Qualifying Termination or,
if earlier, on the Participant’s death (the “Specified Employee Payment Date”).
The aggregate of any payments that would otherwise have been paid before the
Specified Employee Payment Date will be paid to the Participant in a lump sum on
the Specified Employee Payment Date and thereafter, any remaining payments will
be paid without delay in accordance with their original schedule.
Notwithstanding any other provision of the Plan, if any payment or benefit is
conditioned on and delayed until the Participant’s execution of a Release, the
first payment will include all amounts that would otherwise have been paid to
the Participant during the period beginning on the date of the Qualifying
Termination and ending on the payment date if no delay had been imposed.
Notwithstanding any other provision of the Plan, if a Qualifying Termination
occurs during the ninety (90)-day period before the first occurrence of a Change
in Control, Benefit Continuation reimbursement will not begin until after the
Change in Control occurs and the first Benefit Continuation reimbursement will
include all amounts that would otherwise have been paid to the Participant
during the period beginning on the date the Participant’s employment with the
Company, a Subsidiary or the Successor terminates and ending on the first
payment date after the Change in Control if no delay had been imposed.

(c)    To the extent required by Section 409A of the Code, each reimbursement or
in-kind benefit provided under the Plan (including, without limitation,
reimbursement of attorney fees under Section 6 of the Appendix A to the Plan)
will be provided in accordance with the following: (i) the amount of expenses
eligible for reimbursement, or in-kind benefits provided, during each calendar
year cannot affect the expenses eligible for reimbursement, or in-kind benefits
to be provided, in any other calendar year; (ii) any right to reimbursements or
in-kind benefits under the Plan will not be subject to liquidation or exchange
for another benefit; and (iii) the reimbursement of an eligible expense will be
made by no later than the last of the calendar year next following the calendar
year in which the expense was incurred. In any case where a payment may be made
under the Plan during a particular period (such as within thirty (30) days after
a Participant’s Qualifying Termination or on or before a particular date), the
particular date during such period on which the payment is made will be
determined solely by the Company.

 

14



--------------------------------------------------------------------------------

APPENDIX A

CLAIMS PROCEDURE

1.    Initial Claims. A Participant who believes he or she is entitled to a
payment under the Plan that has not been received may submit a written claim for
benefits to the Plan within sixty (60) days after the Participant’s Qualifying
Termination. Claims should be addressed and sent to:

Compensation Committee of the Board of Directors of Shiloh Industries, Inc.

Attention: Chairman

880 Steel Drive

Valley City, Ohio 44280

If the Participant’s claim is denied, in whole or in part, the Participant will
be furnished with written notice of the denial within ninety (90) days after the
Administrator’s receipt of the Participant’s written claim, unless special
circumstances require an extension of time for processing the claim, in which
case a period not to exceed one-hundred eighty (180) days will apply. If such an
extension of time is required, written notice of the extension will be furnished
to the Participant before the termination of the initial ninety (90)-day period
and will describe the special circumstances requiring the extension, and the
date on which a decision is expected to be rendered. Written notice of the
denial of the Participant’s claim will contain the following information:

(a)    the specific reason or reasons for the denial of the Participant’s claim;

(b)    references to the specific Plan provisions on which the denial of the
Participant’s claim was based;

(c)    a description of any additional information or material required by the
Administrator to reconsider the Participant’s claim (to the extent applicable)
and an explanation of why such material or information is necessary; and

(d)    a description of the Plan’s review procedures and time limits applicable
to such procedures, including a statement of the Participant’s right to bring a
civil action under Section 502(a) of ERISA following a benefit claim denial on
review.

2.    Appeal of Denied Claims. If the Participant’s claim is denied and he or
she wishes to submit a request for a review of the denied claim, the Participant
or his or her authorized representative must follow the procedures described
below:

(a)    Upon receipt of the denied claim, the Participant (or his or her
authorized representative) may file a request for review of the claim in writing
with the Administrator. This request for review must be filed no later than
sixty (60) days after the Participant has received written notification of the
denial.

(b)    The Participant has the right to submit in writing to the Administrator
any comments, documents, records or other information relating to his or her
claim for benefits.



--------------------------------------------------------------------------------

(c)    The Participant has the right to be provided with, upon request and free
of charge, reasonable access to and copies of all pertinent documents, records
and other information that is relevant to his or her claim for benefits.

(d)    The review of the denied claim will take into account all comments,
documents, records and other information that the Participant submitted relating
to his or her claim, without regard to whether such information was submitted or
considered in the initial denial of his or her claim.

3.    Administrator’s Response to Appeal. The Administrator will provide the
Participant with written notice of its decision within sixty (60) days after the
Administrator’s receipt of the Participant’s written claim for review. There may
be special circumstances which require an extension of this sixty (60)-day
period. In any such case, the Administrator will notify the Participant in
writing within the sixty (60)-day period and the final decision will be made no
later than one-hundred twenty (120) days after the Administrator’s receipt of
the Participant’s written claim for review. The Administrator’s decision on the
Participant’s claim for review will be communicated to the Participant in
writing and will clearly state:

(a)    the specific reason or reasons for the denial of the Participant’s claim;

(b)    reference to the specific Plan provisions on which the denial of the
Participant’s claim is based;

(c)    a statement that the Participant is entitled to receive, upon request and
free of charge, reasonable access to, and copies of, the Plan and all documents,
records and other information relevant to his or her claim for benefits; and

(d)    a statement describing the Participant’s right to bring an action under
Section 502(a) of ERISA.

4.    Exhaustion of Administrative Remedies. The exhaustion of these claims
procedures is mandatory for resolving every claim and dispute arising under the
Plan. As to such claims and disputes:

(a)    no claimant will be permitted to commence any legal action to recover
benefits or to enforce or clarify rights under the Plan under Section 502 or
Section 510 of ERISA or under any other provision of law, whether or not
statutory, until these claims procedures have been exhausted in their entirety;
and

(b)    in any such legal action, all explicit and implicit determinations by the
Administrator (including, but not limited to, determinations as to whether the
claim, or a request for a review of a denied claim, was timely filed) will be
afforded the maximum deference permitted by law.

5.    Arbitration. Subject to Section 4 of this Appendix A, unless otherwise
agreed upon by the Company and the Participant in the Participation Agreement,
any dispute, controversy or claim arising out of or relating to the Plan (or any
subsequent amendments thereof or waiver thereto) will be settled by final and
binding arbitration in Detroit, Michigan in accordance with the



--------------------------------------------------------------------------------

applicable arbitration rules of the American Arbitration Association (“AAA”)
before a single neutral arbitrator. In reaching a decision, the arbitrator will
apply the governing substantive law applicable to the claims and defenses
asserted by the parties as applicable in the State of Delaware (including
applicable federal law); except that all questions regarding the interpretation,
applicability, enforceability or formation of this arbitration provision will be
governed by and construed and enforced pursuant to the procedural and
substantive provisions of the Federal Arbitration Act, 9 U.S.C. § 1 et seq. The
arbitrator will have exclusive authority to resolve any dispute relating to the
interpretation, applicability, enforceability or formation of this arbitration
provision including, but not limited to any claim that all or any part of this
provision is void or voidable. The arbitrator will issue a written award
containing findings of facts and conclusions of law, which award will be final
and binding on the parties, and judgment on the award may be entered in any
court of competent jurisdiction. All proceedings and documents prepared in
connection with any arbitration under the Plan will constitute confidential
information and, unless otherwise required by law, the contents or the subject
matter thereof will not be disclosed to any Person other than the parties to the
proceedings, their counsel, witnesses and experts, the arbitrator, and, if court
enforcement of the award is sought, the court and court staff hearing such
matter. No party will be eligible to receive, and the arbitrator will not have
the power to award, exemplary or punitive damages. Subject to Section 6 of this
Appendix A, all fees and expenses of the arbitrator and such Association and
attorney fees will be paid by the Company, unless to the extent that the
arbitrator determines that the Participant’s claim was brought in bad faith or
was frivolous, in which case, the Participant agrees to repay such amounts to
the Company. AS A SPECIFICALLY BARGAINED INDUCEMENT WITH RESPECT TO THE
PARTICIPANT’S PARTICIPATION IN THE PLAN, AND HAVING HAD THE OPPORTUNITY TO
CONSULT COUNSEL, THE PARTICIPANT EXPRESSLY WAIVES THE RIGHT TO TRIAL BY JURY IN
ANY PROCEEDING RELATING TO OR ARISING IN ANY WAY FROM THE PLAN OR THE
PARTICIPANT’S EMPLOYMENT.

6.    Attorney’s Fees. The Company intends for the Participant not to be
required to incur legal fees and the related expenses associated with the
interpretation, enforcement or defense of the Participant’s rights in connection
with any dispute arising under the Plan because the cost and expense thereof
would substantially detract from the benefits intended to be extended to the
Participant hereunder. Accordingly, if it should appear to the Participant that
the Company or the Successor has failed to comply with any of its obligations
under the Plan or in the event that the Company or any other person or entity
takes or threatens to take any action to declare the Plan void or unenforceable,
or institutes any proceeding designed to deny, or to recover from, the
Participant the benefits provided or intended to be provided to the Participant
hereunder, the Company irrevocably authorizes the Participant from time to time
to retain counsel of the Participant’s choice, at the expense of the Company or
the Successor as hereafter provided, to advise and represent the Participant in
connection with any such dispute or proceeding. Notwithstanding any existing or
prior attorney-client relationship between the Company or the Successor and such
counsel, the Company irrevocably consents to the Participant’s entering into an
attorney-client relationship with such counsel, and, in that connection, the
Company and the Participant agree that a confidential relationship will exist
between the Participant and such counsel. Regardless of whether the Participant
prevails, in whole or in part, in connection with any of the foregoing, the
Company or the Successor will pay and be solely financially responsible for any
and all attorneys’ and related fees and expenses reasonably incurred by the
Participant in connection with any of the foregoing, in each case, except to the
extent that the court or arbitrator,



--------------------------------------------------------------------------------

as applicable, determines that the Participant’s claim was brought in bad faith
or was frivolous, in which case, the Participant agrees to repay such amounts to
the Company. Fees and expenses required to be paid to the Participant under this
Section 6 will be made within five (5) business days after delivery of the
Participant’s written requests for payment, accompanied by such evidence of fees
and expenses incurred as the Company or the Successor may reasonably require.

7.    Section 409A. Without limiting the generality of Section 6.10 of the Plan,
to the extent that any of the foregoing provisions of this Appendix A causes the
Plan to no longer comply with or be exempt from 409A, then this Appendix A will
be reformed to comply with the dispute resolution procedures in
Section 1.409A-3(g) of the Treasury Regulations or other applicable provisions
of the Treasury Regulations or other guidance under Section 409A of the Code
which permit payments to be made after their scheduled due date without the
Participant being subject to additional tax under Section 409A of the Code.